Wilbe, J.
.The general question to be decided in this case is, whether the note in suit is valid, or whether it was obtained by deception and false pretences. The note was given in pursuance of a compromise and settlement of two actions, brought by the plaintiff against the principal defendant, Billings, to recover certain real estates alleged tó have been conveyed to him by the plaintiff while the plaintiff was insane. When this settlement and compromise were made, the plaintiff was under guardianship, and the same were agreed to by the defendant, Billings, and the guardian, without any intervention of the plaintiff. And it is admitted, that no fraud is to be imputed to the guardian, and that he did not participate in, or have any knowledge of, the alleged fraudulent conduct of the plaintiff. But it is argued, that, as the settlement and compromise were made in his name and for his benefit, the case is to be considered substantially as if they had been made by him personally.
The question is, whether the facts offered to be proved by the defendants are sufficient to avoid the compromise as a fraudulent act.
It is not alleged, that the deceptive conduct of the plaintiff was intended by him to induce the defendant to agree to a compromise. One of the actions thus settled had been before tried, and a verdict thereon returned in the plaintiff’s favor on the. ground that he was insane when he made the deed of conveyance to the defendant, Billings. A new trial was granted on a question of law, and afterwards this and the other action against Billings were referred, by a rule of court, and a hearing of the two cases was commenced before the arbitrators, when a compromise was. suggested by one of tnem, and it was thereupon agreed to by the parties. In these proceedings, no deception was practised l y anv one; *25and the terms of the compromise appear to be fair and equitable. These terms were all complied with by the parties, and the note in suit was given for the balance found due to the plaintiff.
To set aside a settlement thus fairly made, the defendant is bound to prove, by strong if not conclusive evidence, that the conveyance to him by the plaintiff was a valid conveyance, and that the settlement, if suffered to stand, would deprive him of his just rights; and we think no such evidence was offered by the defendant. The evidence, which he moved to introduce at the trial, tended to prove that the plaintiff had,, before and after the conveyance, feigned insanity, with the view and purpose, that such feigned conduct should be used on the trial of the actions brought by him for the recovery of the lands conveyed ; and that the evidence of such conduct was introduced at the first trial. But that might be, although the plaintiff was actually insane when he made the conveyance. The defendant did not offer to prove that the plaintiff had never been insane, or that he was not insane when he made the conveyance; and if he was then insane, the conveyance might be avoided, although the plaintiff might, in a lucid interval, improperly practise deception for the purpose of avoiding the conveyance. But if the defendant could prove that the plaintiff was sane when he made the conveyance, it would not follow, that the conveyance was valid. The plaintiff contended, at the first trial, that the deed was obtained from him by undue influence and fraud. What the evidence on that point was, we are not informed; the evidence not having been reported. But on both points we consider the defendant’s claim of title to the lands in question as doubtful; and in such a case we think the law to be well established, by the cases cited, that a compromise and settlement fairly made, of a doubtful claim, are binding on the parties, and are not to be opened to further controversy. In this case it is admitted that the settlement and compromise were fairly made by the pláintiff’s guardian, and without any intervention of the plaintiff. It is therefore *26binding on both parties. Chit. Con. (5th Am. ed.) 43, 44. Hoge v. Hoge, 1 Watts, 163, 216, 217; Taylor v. Patrick, 1 Bibb, 168; Fisher v. May, 2 Bibb, 448; O’Keson v. Barclay, 2 Pennsyl. 531; Barlow v. Ocean Ins. Co. 4 Met. 270.
In the case of Russell v. Cooifc, 3 Hill, 504, it was decided, that a note, given upon a settlement of a doubtful claim preferred against the maker, was given on a good consideration, without regai-d to the legal validity of the claim. In such cases, it is said, it matters not on which side the right ultimately turns out to be ; the court will not look behind the compromise. So, in Longridge v. Dorville, 5 Barn. & Aid. 117, it was decided, that the giving up of a suit, instituted to try a question, respecting which the law was doubtful, was a good consideration for a promise to pay a stipulated sum; although the law might have been made certain by the decision of the court. It was held, that the compromise was an implied waiver of all questions of law and fact.
The principle established by these decisions, and by the other authorities above cited, fully maintains this action. We consider the compromise and settlement as having been fairly made, and on terms sufficiently favorable to the defendant. The titles in question were doubtful. But the presumption was in favor of the plaintiff’s title, as he had recovered a verdict in the first action. The terms of the compromise were complied with by the parties. The plaintiff discontinued his two actions, relinquished his claim for costs, and confirmed the title of the grantees, to whom the defendant had conveyed a portion of the lands ; and if this compromise should be set aside, and the door of litigation opened, the plaintiff might be much prejudiced. The additional evidence fails to prove that the plaintiff’s claim was groundless. The most it proves is, that the claim was doubtful. It does not appear, therefore, that justice requires the compromise to be set aside. But according to the principle established by the authorities cited, we should not he authorized to set aside the compromise, if the defendant could now prove that the conveyance from the plaintiff to him was valid, and that the plaintiff’s *27claim was groundless. The principle is founded on public policy, to prevent litigation, and on the rule of law, that a contract fairly made, on a good consideration, is a valid contract. And such we consider the note sued in the present case.

Exceptions overruled.